t c memo united_states tax_court daniel pierce petitioner v commissioner of internal revenue respondent docket no filed date daniel pierce pro_se jeffrey s luechtefeld and melinda g williams for respondent memorandum opinion swift judge this matter is before us on respondent’s motion for judgment on the pleadings all section references are to the internal_revenue_code applicable to the years in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner did not file federal_income_tax returns for or under sec_6020 and on the basis of information provided to respondent by third parties relating to payments made to petitioner respondent prepared substitute tax returns for petitioner and determined against petitioner the tax deficiencies and additions to tax set forth below additions to tax_year deficiency dollar_figure big_number big_number big_number sec sec_6651 a f sec sec dollar_figure big_number big_number big_number dollar_figure --- dollar_figure --- --- --- to be calculated in accordance with sec_6651 respondent also determined against petitioner a self- employment_tax liability on the basis of payments petitioner received for work as a janitor on date in response to respondent’s notice_of_deficiency petitioner filed a petition containing only tax- protester arguments by court order of date petitioner’s tax-protester arguments were stricken from the petition discussion after the above date court order the only viable remaining issue before the court is respondent’s determination of the sec_6651 addition_to_tax for fraudulent_failure_to_file tax returns and with the filing of the instant motion for judgment on the pleadings respondent concedes for each year the sec_6651 addition_to_tax for fraud however in opposing respondent’s motion for judgment on the pleadings and at a hearing that was held on date in tampa florida petitioner again raises only tax-protester arguments we may grant judgment on the pleadings where the pleadings do not raise genuine issues of material fact or law rule a 115_tc_523 karkabe v commissioner tcmemo_2007_115 petitioner raises only tax-protester arguments each of which has been stricken and respondent now concedes for each year the addition_to_tax for fraud for the reasons stated we shall grant respondent’s motion for judgment on the pleadings as to the tax_deficiency for each year and the tax_deficiency sustained for each year satisfies respondent’s burden of production under sec_7491 with regard to the sec_6651 and additions to tax and the sec_6654 addition_to_tax respondent’s determination of additional self-employment taxes due on payments petitioner received for janitorial work also is sustained sec_1401 to reflect the foregoing an appropriate order and decision will be entered
